DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 2/10/2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two outer skins" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The claim has a first outer skin, not two outer skins.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2777926 (referred to hereinafter as EP ‘926).
Regarding claim 1, EP ‘926 teaches a panel (paragraph [0001]) comprising a first outer skin consisting of a metal facing (paragraph [0016]), at least two thermal insulation layers, wherein at least one of which comprising a rigid polyisocyanurate foam (paragraphs [0016], [0017], [0028]-[0045]) and at least one reinforcement layer spaced apart from the outer skins and between two thermal insulation layers (paragraphs [0016], [0017], [0028]-[0045], [0046], [0050], [0069], [0070], [0073], [0074], [0075]).
Regarding claims 5 and 6, EP ‘926 teaches wherein the panel further comprises a second outer skin on the opposite face from the first outer skin, wherein the second outer skin is made of rigid materials (paragraphs [0016], [0017], [0069], [0070]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2777926 (referred to hereinafter as EP ‘926) in view of Nadeau (US Patent No. 3,814,659).
EP ‘926 is relied upon as disclosed above.
Regarding claim 2, EP ‘926 fails to teach wherein the reinforcement is made of metal.  However, Nadeau teaches a panel comprising a first outer skin consisting of metal facing (col. 2, lines 50-60, col. 3, lines 20-40) at least two layers, with at least one of which comprising a rigid polyisocyanurate foam (col. 2, lines 50-60, col. 4, lines 1-3, col. 7, lines 10-15), and at least one reinforcement layer space apart from the two outer skins and between two layers (col. 2, lines 50-60), wherein the reinforcement layer is made of metal (col. 2, lines 50-60, col. 3, lines 40-45, 55-60).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the metal of Nadeau as the reinforcement layer of EP ‘926 in order to provide a heat resistant layer that will not immediately combust, melt, or otherwise deteriorate when exposed to temperatures of the order of 1000°F under actual test conditions (Nadeau, col. 3, lines 40-60).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2777926 (referred to hereinafter as EP ‘926) in view of Roels et al. (US Patent Application No. 2002/0019452).
EP ‘926 is relied upon as disclosed above.
Regarding claim 3, EP ‘926 fails to teach wherein the reinforcement layer is made of plasterboard.  However, Roels et al. teach a rigid polyurethane or polyisocyanurate foam (page 1, paragraph [0001]) and a plasterboard layer (page 3, paragraph [0042]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the plasterboard of Roels et al. as the reinforcement layer of EP ‘926 in order to provide foams with good insulating and physical properties (Roels et al., page 1, paragraph [0011]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2777926 (referred to hereinafter as EP ‘926) in view of Milostic et al. (US Patent Application No. 2013/0312347).
EP ‘926 is relied upon as disclosed above.
Regarding claim 4, EP ‘926 fails to teach wherein the reinforcement layer is made of fiber-reinforcement cement boards.  However, Milostic et al. teach at least one insulating layer comprising polyurethane foam (page 2, paragraph [0023]) and a fiber cement panel (page 2, paragraph [0018]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fiber cement panel of Milostic et al. as the reinforcement layer of EP ‘926 in order to provide insulation and form a rainscreen to drive out moisture (Milostic et al., page 1, paragraph [0010]).

Claims 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2777926 (referred to hereinafter as EP ‘926) in view of Wooler et al. (US Patent No. 4,025,687).
EP ‘926 is relied upon as disclosed above.
Regarding claim 7, EP ‘926 fails to teach wherein the second outer skin is a rigid sheet of plasterboard.  However, Wooler et al. teach a panel comprising a core of rigid polyisocyanurate based foam sandwiched between facing sheets (outer skins) (col. 1, lines 20-30), wherein at least one facing sheet (outer skin) is a rigid sheet of plasterboard (col. 1, lines 50-55).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the plasterboard of Wooler et al. as the second outer skin of EP ‘926 in order to improve the fire resistance of the laminate (Wooler et al., col. 1, lines 50-55).
Regarding claim 8, EP ‘926 fails to teach wherein the second outer skin is a rigid sheet of a cement board.  However, Wooler et al. teach a panel comprising a core of rigid polyisocyanurate based foam sandwiched between facing sheets (outer skins) (col. 1, lines 20-30), wherein at least one facing sheet (outer skin) is a rigid sheet of cement board (col. 1, lines 50-55).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cement board of Wooler et al. as the second outer skin of EP ‘926 in order to improve the fire resistance of the laminate (Wooler et al., col. 1, lines 50-55).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/10/2021